— Appeal by defendant from a judgment of the County Court, Nassau County, rendered April 5, 1974, convicting him of robbery in the first degree, grand larceny in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing concurrent indeterminate sentences of 25 years, seven years and four years, respectively. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed on the conviction for robbery in the first degree to an indeterminate term of not more than 15 years, said sentence to be concurrent with the other sentences. As so modified, judgment affirmed. The case is remitted to the County Court, Nassau County, for proceedings to direct appellant to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL 460.50, subd 5). The sentence was excessive to the extent indicated herein. Hopkins, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.